 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 1 of 8 PageID: 240



                                                    [Dkt. No. 36]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 17-367 (RMB)
                              :
STEVEN T. COOLEY              : OPINION
______________________________:


     This matter comes before the Court upon Defendant Steven T.

Cooley’s Motion to Reduce Sentence pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i).       [Dkt. No. 36].     Defendant

Cooley is currently serving his sentence at Fort Dix in New

Jersey.   The Court having considered the parties’ submissions,

and for the reasons discussed below, denies the Motion.

     On September 13, 2017, Cooley pled guilty to a one count

information of a Hobbs Act Conspiracy in violation of 18 U.S.C.

§ 1951.   The Court sentenced him to 60 months in prison with

three years of supervised release.

     In support of his Motion, Defendant contends that his

underlying health condition of “morbid obesity, hypertension,

and chronic obstructive sleep apnea” and the crisis presented by

the COVID-19 pandemic present extraordinary and compelling

reasons for this Court to grant the relief requested.



                                     1
 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 2 of 8 PageID: 241



     The Government opposes the motion, arguing that the

statistics prove that the prison’s efforts to mitigate the

spread of the virus have “proved largely successful.”           Dkt. 38,

at 13.   First, the Government points to the measures taken by

the Bureau of Prisons to protect the health of the inmates.            As

set forth in the Government’s submission:        The BOP has had a

Pandemic Influenza Plan in place since 2012.         That protocol is

lengthy and detailed, establishing a six-phase framework.           The

plan addresses social distancing, hygienic and cleaning

protocols, and the quarantining and treatment of symptomatic

inmates:

     The current modified operations plan requires that all
     inmates in every BOP institution be secured in their
     assigned cells/quarters for a period of at least 14
     days, in order to stop any spread of the disease.
     Only limited group gathering is afforded, with
     attention to social distancing to the extent possible,
     to facilitate commissary, laundry, showers, telephone,
     and computer access.

                      . . .

     [A]ll official staff travel also has been cancelled,
     as has most staff training. All staff and inmates
     have been and will continue to be issued face masks
     and strongly encouraged to wear an appropriate face
     covering when in public areas when social distancing
     cannot be achieved.

     Every newly admitted inmate is screen for COVID-19
     exposure risk factors and symptoms. Asymptomatic
     inmates with risk of exposure are placed in quarantine
     for a minimum of 14 days or until cleared by medical
     staff. Symptomatic inmates are placed in isolation
     until they test negative for COVID-19 or are cleared
     by medical staff as meeting CDC criteria for release

                                     2
 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 3 of 8 PageID: 242



     from isolation. In addition, . . . all staff are
     screened for symptoms.

     Govt. Opp., at 5-6. Defendant does not dispute these
     remedial measures are in place.

DISCUSSION
     Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary

and compelling reasons” to reduce a sentence.         The statute

provides, in relevant part, that:

     (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the defendant’s
     behalf or the lapse of 30 days from the receipt of
     such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that
     does not exceed the unserved portion of the original
     term of imprisonment), after considering the factors
     set forth in section 3553(a) to the extent that they
     are applicable, if it finds that--
     (i) extraordinary and compelling reasons warrant such
     a reduction. . .
18 U.S.C. § 3582(c) (emphasis added).
     Thus, this Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

                                     3
 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 4 of 8 PageID: 243



the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

     Defendant Cooley filed requests with the BOP seeking both

home confinement and compassionate release which were denied

after the Court initially rejected his first request for relief

for failure to exhaust administrative remedies.         Defendant has

therefore exhausted his administrative remedies. United States

v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).

     Under 18 U.S.C. §3582(c)(1)(A), this Court may, in certain

circumstances, once the exhaustion requirement has been

satisfied as it has here, grant a defendant’s motion to reduce

his term of imprisonment “after considering the factors set

forth in [18 3583(a)],” if the Court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

                                     4
    Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 5 of 8 PageID: 244



3582(c)(1)(A)(i). The Defendant bears the burden to establish

that he is eligible for a sentence reduction.            United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v.

Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

        The Sentencing Commission has issued a policy statement

addressing reduction of sentences under § 3582(c)(1)(A). As

relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a)

factors if the Court finds that (i) “extraordinary and

compelling reasons warrant the reduction;” (ii) “the defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.1

        The policy statement includes an application note that

specifies the types of medical conditions that qualify as


1 The policy statement refers only to motions filed by the BOP
Director. That is because the policy statement was last amended
on November 1, 2018, and until the enactment of the First Step
Act on December 21, 2018, defendants were not entitled to file
motions under § 3582(c). See First Step Act of 2018, Pub. L.
No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf.18 U.S.C. §
3582(c) (2012). In light of the statutory command that any
sentence reduction be “consistent with applicable policy
statements issued by the Sentencing Commission,” 18 U.S.C. §
3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by
BOP, the policy statement applies to motions filed by defendants
as well.
                                        5
 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 6 of 8 PageID: 245



“extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,”

such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).         Second, the

standard is met if the defendant is:

     (I)   suffering from a serious physical or medical condition,

    (II) suffering from a serious functional or cognitive
         impairment, or


    (III) experiencing deteriorating physical or mental
          health because of the aging process,

           that substantially diminishes the ability of the
           defendant to provide self-care within the
           environment of a correctional facility and from
           which he or she is not expected to recover.

Id. § 1B1.13, cmt. n.1(A)(ii).           The application note also sets

out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the

defendant’s age and family circumstances. Id. § 1B1.13, cmt.

n.1(B)-(C).   The note recognizes the possibility that BOP could

identify other grounds that amount to “extraordinary and

compelling reasons.” Id. § 1B1.13, cmt. n.1(D).

     Here, the Government does not dispute that Defendant is in

a high risk category.     The Center for Disease Control (“CDC”)

has classified individuals as high risk if they have a BMI of 30



                                     6
 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 7 of 8 PageID: 246



or higher which Defendant does.          Cooley has a BMI of 50.7 based

on his height and weight.      Thus, Defendant has presented and met

the “extraordinary and compelling” prong to grant compassionate

release.

     Thus, the Court now turns to analysis of the Section

3553(a) factors.    Under the applicable policy statement, this

Court must consider the § 3553(a) factors, as “applicable,” as

part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

     The Court holds that a sentence reduction here would be

inconsistent with the § 3553(a) factors.         First, a reduction

would fail to “reflect the seriousness of the offense,” “promote

respect for the law,” and “provide just punishment for the

offense.” 18 U.S.C. § 3553(a).

     The “history and characteristics of the defendant” and the

need to protect the public also counsel against any sentencing

reduction.   As the Government sets forth in its opposition –

undisputed by Defendant – Defendant has displayed violent

conduct while incarcerated.      He was disciplined for possessing

hazardous tools and wrestling with another inmate.          No way is

this Court willing to take such chance to release Defendant when

he has failed to follow institutional rules.

     Finally, the need for deterrence and the need to punish the

Defendant also weigh against reducing Defendant’s sentence.

                                     7
 Case 1:17-cr-00367-RMB Document 41 Filed 10/08/20 Page 8 of 8 PageID: 247



Although Defendant’s current release date is not far away, July

29, 2021, Defendant’s early release would serve as the wrong

message:   that an inmate whose medical needs are being addressed

in an institution that has no positive COVID-19 cases, and who

has flaunted the BOP’s rules, can still catch a break.           This

would lead to cynicism about our judicial system and little

deterrence.

     The Court does not take lightly Defendant’s fear of

contracting COVID-19.     However, before this Court is that the

BOP is taking measures to contain the spread of COVID-19, to

address Defendant’s medical needs, and Defendant has not

persuaded this Court that he merits release under the §3553(a)

factors.

     The Motion is therefore DENIED.




                                  s/Renée Marie Bumb_________
                                  RENÉE MARIE BUMB
                                  United States District Judge
Dated: October 8, 2020




                                     8
